06/09/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0241



                             No. DA 20-0241

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

THOMPSON ST. PIERRE,

           Defendant and Appellant.

                                ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 23, 2021, within which to prepare, file,

and serve her opening brief on appeal.




                                                                Electronically signed by:
                                                                        Jim Rice
                                                           Justice, Montana Supreme Court
                                                                      June ORDER
                                                                            9 2021